MEMORANDUM **
Edward Bailey appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action as untimely. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ventura Mobilehome Cmty. Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046, 1050 (9th Cir.2004), and we affirm.
Bailey’s Section 1983 action is governed by Oregon’s two-year statute of limitations for personal injury actions. See O.R.S. § 12.110(1); Carpintería Valley Farms, Ltd. v. County of Santa Barbara, 344 F.3d 822, 828 (9th Cir.2003) (“The applicable statute of limitations for actions brought pursuant to 42 U.S.C. § 1983 is *890the forum state’s statute of limitations for personal injury actions.”).
Even if the pendency of Bailey’s state and federal habeas petitions tolled the two-year statute of limitations, the untolled days accrued prior to the filing of this case still exceed the two-year limit.
We also reject Bailey’s contention that his ongoing confinement to the Intensive Management Unit extends the statute of limitations because in effect what he complains of is the “continuing impact” of being transferred into the Intensive Management Unit. Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir.2001) (“[T]his court has repeatedly held that a mere continuing impact from past violations is not actionable.”) (internal quotations omitted).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.